 TRUCK DRIVERS UNION LOCAL NO. 40759Truck Drivers Union Local No. 407, affiliated withthe International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica (Wenham Transportation, Inc.) andCarl J. Novello. Case 8-CB-3534April 25, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn January 11, 1980, Administrative Law JudgeBernard Ries issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I The General Counsel has excepted to certain credibility findingsmade b the Administrative Law Judge It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all ,of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 62 (3d Cir1951). We have carefully examined the record ad find no basis for re-versing his findingsDECISIONBERNARD RIES, Administrative Law Judge: Thismatter was heard in Cleveland, Ohio, on August 1-2,1979. The complaint alleges that Respondent TruckDrivers Union Local No. 407 affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America' agents, in the course ofa year, failed on five occasions to fulfill Respondent'sduty of fair representation, and that Respondent therebyviolated Section 8(b)(l)(A) of the Act. The answer to thecomplaint denies all material allegations of the com-plaint.2As amended at the hearingThe parties agree. however, that the employer involved. WenhamTransportation, Inc., is an employer engaged in commerce ithin themeaning of the Act, and that Respotident is a labor orgalizatioln a, de-249 NLRB No. 7Briefs have been received from the parties. I havecarefully considered the briefs and the entire record.3Based on that consideration, and my recollection of thedemeanor of the witnesses, I make the following find-ings, conclusions, and recommendation.Before discussing the evidence, it seems useful to setout for handy reference the critical allegations of thecomplaint. Paragraphs 8 and 9 of the complaint read asfollows:8. (A) The Employer and the Respondent areparties to the National Master Freight AgreementCovering Over-The-Road and Local Cartage Em-ployees of Private Common, Contract and LocalCartage Carriers for the period April 1, 1976,through March 31, 1979, and Central States AreaIron and Steel Agreement for the same period.(B) For approximately 25 years until and includ-ing December 31, 1976, the Respondent and theEmployer maintained a Red Circle Board providingthe most senior drivers working out of the Employ-er's Cleveland, Ohio, terminal with their choice ofloads on the trucking run from Cleveland to Chica-go. The Charging Party, Henry Linski, DarrellBeals, and Carlton Sperling were the four employ-ees remaining on the Red Circle Board as of De-cember 14, 1976.(C) On or about December 14, 1976, the JointArea Conference (an Employer-Respondent panel)hereinafter referred to as JAC, agreed to a six-month trial period for a new set of dispatch rulesfor all of the Employer's terminals including theCleveland terminal involved herein which was pro-posed by the Employer pursuant to the collective-bargining agreement referred to in subparagraph8(A) above with the exception that Red Circle pref-erence was to remain in effect during this period.(D) Notwithstanding the JAC decision in subpar-agraph 8(C) above, commencing in January 1977,the Employer discontinued Red Circle preference atits terminals including the Cleveland terminal.(E) On or about June 14, 1977, the JAC ap-proved the Employer's new dispatch rules for anew six-month period but again determined thatRed Circle preference would continue to remain ineffect for this period.9. (A) On or about January 1977 in response to acomplaint from drivers based at the Employer'sCleveland terminal concerning loss of Red Circlepreference, Respondent, through its agent and rep-resentative Business representative, James Horta,notwithstanding the JAC decision referred to insubparagraph 8(C) above, willfully misrepresentedthe December 1976 JAC Red Circle decision by ad-vising said employees that JAC had eliminated RedCircle for a six-month period.(B) On or about June 14, 1977, Respondent.through its agent, Business Representative Jamesfined by the Act. I conclude that it is appropriate for the Board to PssertJurisdiction herein:1 Sua ponit, I hereb) correct the official transcript of proceedings nthis clse in certain respects 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDHorta, after previously advising a Cleveland baseddriver employee of the Employer whose employ-ment had been affected by the Employer's elimina-tion of Red Circle preference that Horta would at-tempt to obtain restoration of Red Circle preferenceat the June 14, 1977, JAC meeting, took a contraryposition at said meeting and supported the Employ-er's proposal to eliminate Red Circle preference.(C) In or about June 1977, Respondent, throughits agent, Business Representative Robert Moody,notwithstanding the JAC decision referred to insubpargraph 8(E) above, willfully misrepresented toa Cleveland-based driver employee of the Employeraffected by the Employer's Red Circle actions, thatRed Circle preference had been eliminated by theJune 1977 JAC decision.(D) Since in or about December 1976 and June1977 JAC meetings, and continuing to date theUnion has failed and refused, and continues to failand refuse to seek Employer compliance with theJAC Red Circle decisions of Decembe 14, 1976,and June 14, 1977, and to preserve Red Circle pref-erence for employees Novello, Linski, Beals, andSperling.(E) In or about December 1977, at a JAC meet-ing, the Union, through its agent, Business Repre-sentative James Horta, failed and refused to pros-ecute in good faith employee Novello's grievance asto elimination of Red Circle preference.Wenham is an Ohio corporation engaged principally inthe interstate transportation of freight. At material times,it operated 19 terminals4in a seven-state area. Workingunder the bargaining agreements referred to in the com-plaint, above, Wenham recognizes various locals (appar-ently about 11 different ones) of the Teamsters Union atits several terminals. At the Cleveland terminal whichconcerns us here, Respondent Local No. 407 representsWenham's 30-40 drivers.Somewhat obscure are the origins and dimensions ofthe personnel practice which is at the core of this pro-ceeding, the so-called red circle preference, It appearsthat, perhaps in the early 1950's, Wenham began to makespecial provision for its more senior drivers based inCleveland, affording them a priority in their choice ofdispatches out of the Cleveland terminal.5The extentand method of operation of the preference is not com-pletly clear.Carl Novello, the Charging Party, who has been em-ployed by Wenham for more than 30 years, and whowas one of the four remaining red-circle men at the timeof the hearing,6testified that the preference only permit-ted the favored drivers to have first crack at the Cleve-land-to-Chicago-area runs, and in fact Novello made noother hauls for a quarter century. He also testified that aseparate dispatch board was operated for the red-circle' See Resp. Exh Is All of Wenham's over-the-road drivers own their vehicles. Respond-ert has raised no question about their status as statutory employeesi There were evidently about 14 red-circle drivers at (mone poinlt Thepractice of denominaltig a driver as a red-circle man stopped with HenryLinski around 1960, and the group had, with death and retirement, dimin-ished to four drivers (Novello, Linski, [teals, and Sperling) by 1979,men. Such documentary evidence as there is in evidence,on preference, is not entirely consistent with Novello'stestimony.The earliest document to be found, a September 1972memorandum from Wenham's then-president, Pempin,which outlines the "methods of dispatch for the six red-circle men out of the Cleveland Terminal," does statethat "a separate board will be maintained for the Red-Circle men," but is silent as to whether the preferenceapplies only to Cleveland-Chicago runs. An April 1975copy of the Cleveland dispatch rules also indicates thatthere was no limitation as to the scope of the preference,and makes it appear that only one board was used ("It isunderstood that the five red circle seniority men getplaced on the board for load choice and assignmentahead of the regular men already listed on the board").An undated document setting out the Cleveland dispatchrules states, "All drivers get on the board on a first-in-first-out system with the exception of the six red-circlemen who have the oldest seniority. These red-circle menalways have their selection of loads before any otherdriver. This has been a past practice."7Whatever the precise rights and limitations of the red-circle practice, however, it appears that it was consid-ered valuable, certainly by Novello.8Frederick Wenham, president of the Company sinceAugust 1975, testified that prior to 1977, the disparity indispatch procedures which obtained at the Company'sterminals had brought about unhappiness and inefficien-cy,9and that he concluded that uniform dispatch proce-dures should be promulgated for all the terminals. Heprepared such rules and had them docketed for discus-sion at the Joint Area Conference (JAC) meeting sched-uled for December 1976; under the bargaining agree-ments, the JAC, a joint labor-management committee, isauthorized to approved or disapprove the adoption ofsuch procedures. The principal change in operationswrought by the proposed rules appears to have been theadoption of a "forced board" in place of a "roll board"at some of the terminals; one effect of the new rules wasto abolish the red-circle preference at the Cleveland ter-minal.James Horta was, at the time, the business agent ofLocal 407 assigned to represent Wenham's Clevelanddrivers. The red-circle drivers in that group evidentlymade clear to Horta that they opposed the new proce-dures, since the transcript of the December 1976 JACmeeting shows that Horta registered a flat protest againstthe rules on behalf on Local 407 at that meeting, notingthat the rules would effectively eliminate the red-circlepreference. Representatives of the other Teamsterslocals, representing other Wenham terminals, were gen-i Since the document refers to "six" red-circle men, it obviously pre-dates the April 1975 copy of the rules.8 The record shows, however, that when the Company abolished thepreference none of the other red-circle men officially complained.Whether Novello made monley, oir lost it, as a result of the abolition ofthe preference in Janluary 1977, is shown by certain exhibits to be a con-troverted questionu Wenhlan melntionlid the waste (of fuel occasioned by a Vanlaert-baseddriver unloading at Warrenl who then Aas forced. by local rules, to dead-head back to Vanwert to pick up his next load. instead of loading atWarren. TRUCK DRIVERS UNION LOCAL NO. 40761erally agreeable to the revised rules, however, but someasked that they be put into effect only conditionally, fora 6-month period until the June 1977 JAC meeting, sothat they could explore the sentiments of their members.The committee adopted this suggestion and issued thefollowing decision:Based on the facts as presented, it is the decision ofthis committee by majority vote that the dispatchand work rules are hereby approved subject to areview of same within six months at the June JAC(1977) meeting. Those locals who have not had theopportunity to take the rules and dispatch to theirmembership may do so for explanation and approv-al.Novello testified that a few days after the hearing, heasked Horta'°about the results of the meeting, andHorta told him "that he was outvoted by all the otherlocals that represented Wenham Transportation in a dif-ferent city where they have a terminal. All the businessagents outvoted him, and that we had lost it [referring tothe red circle] only for a six month trial period." Hortawent on to say that "he didn't like the ruling and that isthe end of it, and we had to live with it for a six-monthtrial period when the JAC rules, that is it." Horta furthertold Novello that they "would try when they have to goback in June, that they have to take a vote, that all thelocals were instructed when they come back to the Junemeeting they should take a vote of the members to see ifthey wanted to work under these new work rules or goback to the old system."After the JAC meeting, the Company put the newrules into effect, and the red-circle men lost their prefer-ence. In January, at Novello's request, Horta caused theCompany to post a dormant Detroit bid run, which wasthen awarded to Novello. During a conversation withHorta in this period, Novello spoke of the possibility ofbeing red circled again if the old system was restored,and Horta said, "After we get it back at the JAC hearingand we win it back, you will go back to Chicago likeyou always were."As set out above, the complaint asserts that the JACdecided in December 1976 that the new rules would un-dergo a 6-month trial period "with the exception thatRed Circle preference was to remain in effect during thisperiod," and that Horta thereafter, in January 1977,"willfully misrepresented the December 1976 JAC RedCircle decision by advising ...employees that JAC hadeliminated Red Circle for a six-month period. I amunable to follow the thread of this argument.The JAC formal decision, set out above, unequivocallyadopts the proposed procedures for a 6-month period intoto, with no red circle exception. That is precisely whatHorta told Novello. In his brief, General Counsel asserts,"At the December 1976 meeting, the JAC decided toallow the proposed new rules to be put into effect for asix-month trial period and to inform the parties that RedCircle must be preserved." (Jt. Exh. 2) In the transcript10 Horta did not testify There as nothing inherently improbableabout Novello's description of this conversation with Horta. and I credithim abtxut this meetingof the December meeting the only reference to the red-circle practice occurs in the caucus of the committee,outside of the hearing of Horta and the other parties:MR. JOHANNES: My motion is that we approvethe rules and regulations until the June JAC meet-ing, and those locals that have not had the opportu-nity to take the rules to the membership be allowedto get the membership approval and report back inJune, and the red circles at 407-MR. WOLFE: I don't think you ought to put thatin the motion, all those adjustments.MR. Szucs: We will just remind them of it.Whatever Johannes, a business agent for Local 200,might have gone on to say about "the red circles at 407"is lost to the world forever. What, if anything, the com-mittee "remind[ed]" the parties of is nowhere shown inthe record. Two things are clear: one is that Horta wasnot present during the committee caucus in which thisfleeting reference to the red circle was made; the secondis that no reasonable person reading the committee's de-cision could have disagreed with Horta's belief that theproposed rules had been adopted and, ipso facto, the redcircle temporarily eliminated." On this state of therecord, there is no basis at all for the argument thatHorta willfully deceived Novello by failing to notify himthat "the JAC decided ...to inform the parties thatRed Circle must be preserved."12I would dismiss thisallegation of the complaint.The next allegation is that Horta, having advised No-vello that he would attempt to seek restoration of thepreference at the June 1977 meeting, "took a contraryposition at said meeting and supported the Employer'sproposal to eliminate Red Circle preference."For reasons unknown, Respondent has a practice ofrotating business agents about every 4 months. As aresult of that practice, Everett (Bob) Moody succeededHorta and began servicing the Cleveland Wenham driv-ers on or about February 7, 1977; thereafter, WilliamCassidy succeeded Moody on May 30. Around May 16,in preparation for the upcoming June JAC meeting,Moody conducted a mail ballot among the Clevelanddrivers to determine whether they preferred the "dis-patch procedure now in effect" or the one "in effectprior to January 1977." Novello was a member of thethree-man committee which counted the ballots: the tallyshowed that of the 22 ballots cast (of 39 mailed out), 19of Wenham's Cleveland drivers voted against the newrules.By June 14, the date of the JAC meeting, William Cas-sidy had become the Local 407 business agent handlingthe Cleveland Wenham employees. Cassidy, Horta, andMoody all attended the meeting, along with other Team-ster local agents representing other Wenham employees,' The transcript of the June 1977 JAC meeting, discussed infra, hasHorta plainly demonstrating that he so understood: "When you grantedthe temporary thing, the only objection that we had on record on thefive people at red circle, the decision was to put these people on therules, and the procedure as to be followed with everybody, becausethere was no language under the red circle five people."12 As shown below, when the committee wished to specifically pre-serve the preference, it knew how to do so 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDand President Wenham. General Counsel's brief states,"[T]he transcript of the June 1977 JAC meeting revealedthat Horta and his colleague Moody made no effort torestore Red Circle; to the contrary, Horta joined theEmployer in opposing it, claiming it had been eliminatedand that it was, in any event, so vague a preferencesystem as to be illusory as an Employer obligation." Inmy view, this characterization does not faithfully reflectthe evidence.The transcript shows that, at the beginning of the dis-cussion on whether to make permanent the new proce-dures, Horta raised a question about the five red-circledrivers, pointing out that he had done so at the previousmeeting. President Wenham then interjected that thederivation of the preference was hazy and that its "defi-nition ...has gone back and forth, and no one knowswho it is." Robert Cassidy, president of Local 92, chair-man for the Ohio locals, and cochairman of the JAC, ex-pressed his belief that the preference was still in effect inCleveland, and Wenham replied that "there is a ques-tion" as to that.Further discussion followed with Horta stating, as ear-lier noted, his understanding that the December meetinghad put the red-circle drivers "on the rules." He went onto say, obviously responding to Wenham's expression ofconfusion, that he had been unable to definitively ascer-tain the meaning of the red circle, and he continued: "IfI talk to five people, I get five different answers, so Ireally don't know exactly what it is all about, but thesepeople, in the past have been red circle, they have beennotified as they were red circled, but just exactly whatthe things are, I don't know." Wenham responded,"Nobody knows."Robert Cassidy then made a short speech which, inthe context of the remainder of the transcript, made itreasonably clear that the red circle would in all likeli-hood be preserved at the Cleveland terminal; I say thisbecause Cassidy, clearly a power at the conference,ended his remarks with "if these people are not red-cir-cled, there is no agreement with this company as far asthe local unions and the State of Ohio are concerned." 3More discussion ensued, with other local representa-tives announcing various positions on the procedures,and the committee ultimately agreed on its decision, thistime expressly incorporating the red-circle preference atCleveland but still making the institution of the rulessomewhat less than permanent:Based on the facts as presented, it [is] the decisionof this committee by majority vote that the requestof the Company for approval of its dispatch proce-dure and work rules are [sic] hereby granted subjectto the beds, [sic] runs for Detroit and the red circleat Local 407. However, this committee may reviewthis matter at the December, 1977 JAC hearing.The claim that Horta violated the law by assertingthat the preference had been eliminated at the prior JACmeeting is unformed; there is, as previously stated, no"' Cassidy subsequently reiterated his position: [Elither the companyhas agreed right now on the red circle or they don't have a dispatch pro-cedure."evidence to show that it had not been eliminated (dispiteRobert Cassidy's apparent belief to the contrary) andthere was every reason, as also earlier discussed, forHorta to believe that it had been lost, temporarily, withthe conditional adoption of the new rules in December.As for the claim on brief that Horta made "no effort torestore" the preference, that is not so.When the subject of the acceptability of the new pro-cedures was opened, Horta was the first of the local rep-resentatives to speak to that question, and he was specificabout the aspect of the procedures he wanted to discuss:"I would like to bring up on the red circle, five people."While it is true that Horta agreed that the subject was anamorphous one (and in good conscience he could nothave done otherwise), his assertion" but these people, inthe past, have been red circled, and they have been noti-fied as they were red circled," was an affimation of theexistence for the preferenc and a properly positive refu-tation of Wenham's earlier attempt to cast doubt on theirstatus ("[N]othing, to my knowledge, has ever reallybeen approved on the red circle, there's nothing in writ-ing except for this one letter.").Although Horta made no further effort to urge the re-tention of the red circle, it appears that he appropriatelydeemed unnecessary any additional exhortation. Whileit is impossible to faithfully recreate the tone of a multi-party discussion from a bare transcript, the flow of theconversation strongly suggests that the blunt statementsby Robert Cassidy, making the preference a preconditionto acceptance of the procedures, early on erased anydoubt that the red circle would be retained, and madesuperfluous any extended discussion. Support for thisconclusion is found in the fact that the committee, in itsdecision, did specify that the preference would be pre-served.For these reasons, I reject the complaint allegationthat at the June 1977 meeting, Horta, despite his earlierpromise, "took a contrary position at said meeting andsupported the Employer's proposal to eliminate RedCircle preference." The next allegation is that, after the June meeting,Business Agent Moody "willfully misrepresented [to No-vello] that Red Circle preference had been eliminated bythe June 1977 JAC decision." Novello testified that afew days after the meeting he and steward David Tier-ney went to the union hall and spoke to Moody:At that time he told us that we had lost the hearing,the JAC hearing. He said he was outvoted by allthe other locals. I asked him if they showed himproof that they had took the vote like we had. Andhe said, "Well, they were all waving papers."1" Immediately after Moody had informed the committee that 19 ofthe 39 drivers had voted against the rules, Horta stated that he and theother 2 agents had received no written grievance about the rules; his re-marks appear to refer to specific complaints or "bugs" arising from theoperation of the new procedure.Is I am assuming here, for the sake of argument, that Horta, who hadnot been Novello's official representative since February, was under alegal obligation to promote the red-circle priority because of statementsearlier made by him to Novello, who had filed no specific grievance onthe matter TRUCK DRIVERS UNION LOCAL NO. 40763On further examination, Novello became much more spe-cific:He said, "We had lost the red circle and we are out-voted by all the other locals, all the business agentsof all the other locals."The specificity was lost on cross-examination when, al-though purporting to give the "entire substance of thatconversation as far as I can remember it," Novello re-peated a version similar to that originally given, whichomitted any express reference to the red circle.Moody testified that Novello came to his office,"asked me what happened in Chicago, and I told him welost." He explained at the hearing that he had been refer-ring to the entire dispatch procedure issue, "because thatwas the only thing that I came in contact with. And thatis why I went to Chicago in the first place, to protest thedispatch procedure." Moody did not recall that he madeany mention of the other union locals outvoting Re-spondent or of the other representatives waving papersaround.The question posed is whether Moody "willfully mis-represented" to Novello that the red-circle preferencehad been jettisoned. Initially, it is not easy to understandwhy it would be thought that Moody would want to"willfully" conceal the red-circle retention from No-vello. Novello was an old-time union man. The recorddoes not indicate, and General Counsel does not advancethe argument, that Moody considered Novello a trouble-maker or harbored any antagonism toward him.Further, it must be recalled that Moody had onlybecome involved with the affairs of Wenham's Clevelanddrivers in February. Indeed, Moody was brand new atthe job; he had just been appointed as a business agent inJanuary 1977. How many other employees Moody repre-sented between February and May 30, when he wasagain rotated, does not appear on the record,'6but thetestimony does show that Respondent represented some8,400 employees in total. Moody had no reason to knowthat Novello was interested in the red-circle problem; hetestified, in fact that it was not until June hearing that hehad even become aware of the existence of the redcircle.Although Novello first said that he discussed the red-circle issue with Moody prior to the June hearing ("Wetalked about it, that is what he was going to the hearingfor"), he immediately amended his position on beingasked the question again:Q. Yes. We understand that you had a conversa-tion with him after he came back from Chicago. Doyou specifically recall ever discussing the red circlequestion with Moody prior to that conversation?A. No, I don't specifically remember. I believe heknew what he was going down there for.I cannot believe that Moody, who made a good im-pression as a witness, told Novello that, as Novello'smiddle version had it, the Local "had lost the redcircle." There was no earthly reason for Moody to havelied about the matter, especially since, as Moody surelyIe His area was "the south side of Cleveland."knew, the published committee decision clearly wouldhave told a different story. So far as the record shows,Novello was known to Moody not as a red-circle manbut rather as one of the three-man committee who hadcounted the ballots cast by the Local 407 drivers on thequestion of whether they approved or disapproved thewhole set of new dispatch rules. Planly, when Novelloasked Moody what had happened at the hearing, Moodyreasonably understood the question as addressing thenew body of rules rather than the limited red-circle ex-ception. When he told Novello that Respondent had"lost," Moody obviously meant to say that the new ruleshad been approved. 7The Board holds: "[I]t is clear that negligent action ornonaction of a union by itself will not be considered tobe arbitrary, irrelevant, invidious, or unfair so as to con-stitute a breach of the duty of fair representation viola-tive of the Act. Something more is required. "GeneralTruck Drivers, Chauffeurs and Helpers Union. Local No.692, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America (Great Western Uni-freight System, 209 NLRB 446, 448 (1976). ' The presentconduct hardly even rises (or falls) to the arguable levelof negligence. Certainly, in the circumstances, Moodywas eminently reasonable in believing that Novello wasinquiring about the new dispatch rules, rather than thered-circle exception, when the latter asked what hadhappened at the hearing. Furthermore, considering thatMoody was no longer representing the Cleveland em-ployees, that he was busy when Novello came in, and, ofcourse, that he did not know of Novello's red-circle con-nection, Moody cannot be faulted for the fact that it didnot occur to him to volunteer news to Novello about thepreservation of the exception, a matter which, as far asthe evidence shows, he had no reason to believe Novellowould be interested in.I conclude, in sum, that the evidence falls far short ofestablishing the claim that Moody "willfully misrepre-sented" to Novello that the preference had been elimi-nated. There was, at worst, a wholly reasonable misun-derstanding by Moody of the thrust of Novello's inquiry.The complaint next alleges that Respondent violatedthe Act by failing and refusing "to seek Employer com-pliance with the JAC Red Circle decisions of December14, 1976, and June 14, 1977, and to preserve Red Circlepreference for employees Novello, Linski, Beals, andSperling."Since I have found that the December 1976 JAC deci-sion did not, in fact, preserve the preference, nothingneed be said on that score. Therefore, I address the ques-tion of whether there was any actionable neglect of dutyafter the June 1977 meeting.The record shows that despite the committee decisionat that hearing, the Company took no steps to reinstatutethe red-circle practice at Cleveland. Novello, presumablyt1 In a December 1977 JAC hearing, at which a grievance subsequent-ly filed by Novello was entertained, as discussed below, Novello gave anaccount of his conversation with Moody which, like two of the three atthis hearing, contained no reference to the red circle.IN In that important case, the assumed negligent failure of a union totimely filed an "admittedly meritorious" grievance about an employee',termination was held not to be a breach of the duty. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDbelieving that the preference had been lost, also took noaction, at least immediately. The question which seemsto be presented is why William Cassidy, then assigned byLocal 407 to represent the Cleveland Wenham drivers,failed to ensure compliance with the decision, andwhether he was at fault for that failure.Cassidy did not testify at the hearing. I do not, howev-er, believe that Respondent was under any obligation toproduce Cassidy so that he might offer an explanationfor his inaction. Normally, a union can be condemnedfor inaction only when it has actual or constructivenotice that a situation exists which requires it to act. Onemay justifiably conclude that, when Cassidy left the Junemeeting, he properly assumed that Wenham would rein-state the preference in accordance with the explicit deci-sion of the committee. Because of the misunderstandingbetween Novello and Moody, discussed above, neitherNovello nor the other red-circle men were aware thatthey had any reason to complain to Cassidy about thefact that the priority had not been reestablished. I do notbelieve that, under governing precedent, Cassidy wasguilty of an unfair labor practice for failing to monitorWenham's compliance with the decision, in the absenceof any knowledge of, or grievance about, noncompli-ance.In August 1977, Novello filed a char.e with theBoard, essentially complaining that the oth( r Teamsterslocals had interfered with his rights by vo:ing for thenew uniform procedures. As a result of thi. charge, heobtained transcripts of the December 1976 ax;d June 1977JAC hearings, and he concluded from them that the redcircle had not been eliminated. t9 In September, he wentto see Horta at the union hall. According to his uncon-tradicted testimony, he told Horta of his interpretation ofthe transcripts, but Horta replied "that we were eliminat-ed." Novello then asked Horta "to get the transcript sowe could go over it together and read them, and he saidhe didn't have them handy, he didn't have to read themto me, and he didn't have to answer to me."20This con-versation, as I noted at the hearing, without demurrer byGeneral Counsel, was not embodied in the complaint asa violation.21On September 19, 1977, Novello filed a grievance,which he amended on the following day. In the griev-ance as amended, Novello stated that he had discoveredon September 16 that the red circle had not been elimi-nated, that Wenham had disregarded the preservation of"9 Actually, in January and again in March, at Novello's request, theUnion had secured and shown to him a copy of the December transcript;he read only the page which showed that Horta had raised the bannerfor the red-circle drivers.2o Novello was a fairly impressive witness, but, as indicated abovewith reference to his shifting accounts of his conversation with Moody inJune, his partisanship may have affected his recollection at times. GivenNovello's statement to Horta that he had just read the transcripts, andHorta's undoubted recollection that the red circle had been expresslysaved in the June decision, I find it quite difficult to imagine that Hortawould have nonetheless adamanttly insisted that the red-circle men "wereeliminated."21 It would not completely surprise me, however, given Novello'ssomewhat tendentious approach, if "he didn't have to read them to meand he didn't have to answer to me" might not in fact have been morepolitely phrased as something like "Bill Cassidy is now your businessagent and you should speak to him about the matter."the preference, and that the proper remedy was his resto-ration to the red-circle run and compensation for lossessustained (including loss of revenue from his trailer,which he normally leased to the company, but had notdone on the Detroit run).22The complaint alleges that,in the course of processing this grievance, at meeting ofthe JAC in December 1977, Horta "failed and refused toprosecute in good faith employee Novello's grievance asto elimination of Red Circle preference."The contractual grievance procedure consists of fourstages, at each of which sits a joint committee. Thelocal-level joint committee reached a deadlock on Novel-lo's August and September grievances and they were ad-vanced to the state JAC. At that level, Novello appearedat the October 11 meeting and his grievances were pre-sented by his current business agent, Cassidy. A dead-lock being reached at the state level, the grievances wereprocessed to a meeting of the Central States JAC in Chi-cago in December 1977. Cassidy again represented No-vello at that meeting, and Novello again appeared andspoke at length. The Central States JAC also deadlockedon the grievances, and they were appealed to the nation-al committee which, on March 8, 1978, ordered that "theclaim of the Union be denied."The issue raised by the complaint about this process isnarrow. As indicated above, it is that Horta, who waspresent at the third-level meeting in December, and whohad not been the business agent representing Novellosince early February, "failed and refused to prosecute ingood faith" Novello's grievances at the third stage. Thecomplaint does not fault in any way the representationafforded by William Cassidy, who was officially incharge of presenting the grievances at the several steps;at the instant hearing, Novello testified that he had "[n]ocomplaints against Mr. Cassidy at all."The transcript of the third-level hearing shows thatNovello's grievances were considered after there firstwas had the "review" of the new dispatch procedureswhich the June 1977 decision had scheduled for the De-cember meeting. It is clear from the transcript that Hortaacted as an advocate of the Cleveland drivers' generalopposition to the new rules. While the rules themselveswere under consideration, Horta introduced Norvello,who recited his version of the events preceding the hear-ing. Horta urged the importance of the issue to the Local407 members:Mr. Chairman, for the record, Local 407 did pres-ent a petition of all the members, and their names,objecting to the change of the work rules. And thisis a very important issue. That come up many timesover, and we did present that petition.Decision on the new rules as a whole was held inabeyance, and the committee then turned to Novello'sgrievances. When those grievances were first being dis-cussed, Horta made a statement in order "to rebut" anassertion made by a company representative.22 Novello was, as earlier noted, the only red-circle man who filed agrievance. In August, he had also filed a grievance challenging the newrules on a more general theory. TRUCK DRIVERS UNION LOCAL NO. 40765Subsequently, however, a conflict arose betweenHorta and Novello. The discussion about the grievanceswas a meandering one. At one point, when Novello wasbeing asked about the origin of the red circle, he men-tioned that the preference had been established, with theconcurrence of the Company, by a business agent namedMerricheck years before. After other discussion, Hortareturned to that subject and said that when he "first tookover the barn," he had met with Novello and the Com-pany's then-president to ascertain the meaning of the redcircle, "[a]nd still, to this day, I have never seen any-thing written by John Merricheck on the red circle."Novello disputed this assertion, and another businessagent asked them to avoid "an argument." Saying hewanted to "clarify this," Horta reiterated that he had notseen any dispatch procedure signed by Merricheck, andfurther stated:I have heard seven different ways the way the redcircle operates, and I still, to this day-you can askall five of them. They have got different versions ofthe red circle operation, and I don't know what thehell it is.It should be spelled out here that Novello's principalgrievance, claiming that Wenham had wrongfully elimi-nated the red circle, had been filed on September 19; inthat grievance, after detailing his substantive claim, heasked for compensation for loss of revenue from his trail-er. The following day, on the advice of an agent of theBoard, Novello filed another grievance form "[t]o sup-plement last 8 lines of grievance (a) 9/19/77"; in thissupplement, he explained why he had bid on the Detroitrun, and asked, as an additional remedy, for any loss ofwages. For some reason, the two grievances were sepa-rately docketed by the JAC as, respectively, cases 57 and58. The transcript shows that at the time Horta made thestatements about Merricheck and the lack of definition ofthe red circle, set out above, the committee had alreadydisposed of case 57 by deadlocking on it, and was in theprocess of discussing case 58, which, as was noted at thetime, was "[b]asically the same" grievance already con-sidered and deadlocked.There is somewhat more body to this allegation thanthe preceding ones, but not enough to make Horta's re-marks an unfair labor practice. I first take note of theprinciple declared in Truck Drivers, Oil Drivers and Fill-ing Station and Platform Workers Local No. 705, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Ielpers of America (Associated Transport, Inc.),209 NLRB 292 (1974), review denied 532 F.2d 1169 (7thCir. 1976). There the Board held:In our view, once Respondent undertook to pres-ent Aaron Kesner's grievance to the Joint Griev-ance Board, it became obligated to represent himfully and fairly. This obligation included the duty toact as advocate for the grievant, which here Heimclearly did not do. To the contrary, by saying thathe did not believe Aaron Kesner's claim was valid,Heim underminded Kesner's case before the JointGrievance Board. In these circumstances, we areconstrained to conclude and find, contrary to theAdministrative Law Judge, that by this conduct Re-spondent breached its duty of fair representationand restrained and coerced Kesner in the exercise ofhis Section 7 rights, thereby violating Section8(b)(1)(A) of the Act.Expanding on the Board's rationale for the foregoingconclusion, the Court of Appeals for the Seventh Cir-cuit, in approving the Board's decision, noted the union'scontention that a union "may in good faith refuse toprocess a member's grievance altogether," but relied on"venerable tort law that purporting to take action whereduty is nonexistent creates in itself certain duties." Thecourt went on to say (532 F.2d at 1175):It is one thing for a grievant to attempt to pursuehis remedy without assistance and opposed only byone adversary. When that situation is compoundedby two opponents, one of whom is supposedly his"own people," the bearing on the likelihood of hissuccess assumes substantial significance. When one'sown representative who has been willing to assumethat status proclaims a lack of merit, it is indeedlikely to be a coup de grace to the claim.In my view, the doctrine of Associated Transport23does not control the facts of this case. The court pointedout in affirming the Board that it was "not persuadedthat the Board has created a per se rule." 532 F.2d at1174. Consideration of all the circumstances here lead meto conclude that Horta's remarks did not constitute mis-feasance of duty amounting to an unfair labor practice.It was probably bad form for Horta to engage in anargument with Novello about whether former BusinessAgent Merricheck had ever signed a memorandum aboutthe red circle, but that was a technical matter of littleconsequence.24Horta's described confusion about "theway the red circle operates," concluding with hisremark, "I don't know what the hell it is," needs, I think,to be considered in context.For one thing it was probably an honest, and not un-justifiable, expression of his views. For another BusinessAgent Cassidy had already, in connection with case 57,made a lengthy argument on Novello's behalf and hadpresented Company documents acknowledging the exist-ence of the preference. When the committee caucused oncase 57, there certainly was no real question before it asto whether the red-circle priority had indeed existed;25nonetheless, the committee had deadlocked on the griev-ance. That result having been already reached at thetime the subsequent discussion of case 58 wandered intothe subject of the origin of the preference, it seems un-derstandable that Horta might have assumed that sincethe committee had not found in Novello's favor even23 The premises of this interesting decision, and its implications, areprobably worthy of exploration in a law review note.24 The transcript of the JAC hearing shows that Novello subsequentlyconceded that he had been mistaken on this point, having intended torefer to a business agent named "Madusky" (probably "Majewski").2n In fact, the same committee had ordered the retention of the prefer-ence in its June 1977 decision. And, prior to the caucus on case 57, Com-pany Representative Fuller had stated, "As to the red-circle, we didagree that there was a red-circle that existed. We had no way to define itIt existed There were four people on it." 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen there had been no dispute, in case 57, about theprior existence of the preference, his brief outburst aboutthe lack of definition of the preference could do Novellono harm. Indeed, Horta had made much the same sort ofstatement at the June meeting, but it had obviously notaffected the committee, since, at that meeting, the prefer-ence had been expressly maintained.There was no indication at all in the discussion of case58 which might have suggested to Horta that the com-mittee would consider overruling the position it had justtaken as to case 57.28 During the discussion of case 57,Horta had said nothing to counter Cassidy's contentionthat "Mr. Novello and the other red circle men shouldbe placed back on their red circle runs, and that theclaim of the union be upheld in regard to the monetaryissue," or contrary to Cassidy's related arguments aboutthe priority.27Further, Horta said nothing to contradictor detract from Novello's statement, made during thediscussion of case 57, that the preference had been in thepast approved "in writing here signed by the presidentwith the business agent there," although that was thenarrow are of contention to which he subsequently ad-verted in the discussion which followed the vote on case57.Thus, in the circumstances, I do not believe thatHorta's contained questioning of the boundaries (not theexistence) of the preference constituted a failure by Re-spondent to prosecute the grievance in good faith. Cas-sidy had already done an estimable job of representingNovello; the merits of the grievance had, to all intentsand purposes, already been passed upon at the time thatHorta spoke out; and his casual candor about his ownconfusion with respect to the contours of the preferencemust have seemed to him to be of little moment in thegiven situation.28In the entire context, Horta's remarks appear to be aninadequate basis for concluding that Respondent therebybreached its duty of fair representation. "[P]oor judg-r. ent" does not suffice to establish a breach of duty, KingSoopers, Inc., 222 NLRB 1011, 1019 (1976). Horta's con-duct pales by comparison with that described in Team-.sters, Chauffeurs, Warehousemen and Helpers Local Union,No. 542, International Brotherhood of Teamsters, Chauf-"2 When case 57 was being deliberated, Novello had agreed with abusiness agent for Local 910 that "the decision handed down on this willsettle all three cases" and that they were "all conjuncted into one."'7 Cassidy even made the argument, repeated here by General Coun-sel. but with which I disagree, that his "understanding" from the tran-script of the December 1976 JAC hearing was that "the red circle men of417 should have remained in effect "2 Applying the court's test, Novello did not alone face "two oppo-nents,' since Cassidy had staunchly advocated his case. Further, Hortawas niot Novell"'s "own representative who has been willing to assumethat status." Finally, Horta did not "proclaim a lack of merit" in Novel-lo's claim that ihe preference should have been restored after the Junemeeting; he only expressed his own confusion about the meets andbounds of the preference, and only after the committee had already dead-locked on he merits of the claimfeurs, Warehousemen and Helpers of America (Golden HillConvalescent Hospital), 223 NLRB 533 (1976), where thepanel (Member Jenkins dissenting) tound no violation de-spite the fact that the attorney for the union cross-exam-ined witnesses independently called by the grievants andalso refused to adduce certain material evidence whichwould have reflected adversely on the union. TheBoard's appraisal of the efforts of the union in TruckDrivers, Helpers, Taxicab Drivers, Garage Employees andAirport Employees Local Union No. 355, affiliated with In-ternational Brotherhood of Teamsters, Chauffeur, , Ware-housemen and Helpers of America (Monarch InstitutionalFoods), 229 NLRB 1319, 1321 (1977), may be, at worst,an apt description of the Union's performance here:"Thus, the Respondent's effort on [Novello's] behalf-though perhaps not optimal-rose above a perfunctoryand unjustified treatment of his problem and therebycomported with the duty of fair representation."I might add that there is a substantial basis for believ-ing that the final resolution of Novello's grievance waserroneous. It seems clear that after the June 1977 JACdecision, the Company, pursuant to the committee's man-date, should have restored the red-circle status of thefour men, at least until the JAC abolished that preferencein December.29That ultimate question, however, doesnot fall within the jurisdiction of the Board.Accordingly, I conclude that the complaint, in its en-tirety, should be dismissed.CONCLUSIONS OF LAW1. Wenham Transportation, Inc., is an employer en-gaged in commerce within the meaning of the Act.2. The Respondent, Truck Drivers Union Local No.407, affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the meaning ofthe Act.3. Respondent has not violated the Act in any respectalleged in the complaint.Upon the foregoing findings of fact and conclusions oflaw, I issue the following recommended:ORDER30The complaint is hereby dismissed.a9 The only lingering doubt relates to the fact that Novello had suc-cessfully bid on the Detroit run. The evidence, sketchy though it is, sug-gests the possibility that this may have been considered a bar to his resto-ration to red-circle status.'0 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.